DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on May 28, 2021 has been entered. Claims 1-9 and 18-19 remain pending in the application. Claims 10-17 are withdrawn. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the March 2, 2021 Non-Final Office Action except as mentioned below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9 and 18-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification provides support for claim 1 except for the phrase “the first compressor is an only compressor in the first refrigerant circuit.”
The Specification does not support “the first compressor is an only compressor in the first refrigerant circuit,” because the mere absence of additional compressors does not exclude additional compressors (e.g. a valve, compressor, sensor, among others), see MPEP 2173.05(i)(¶ 3). Notably, the Specification lacks a disclosure that an additional compressor in the first refrigerant circuit is outside the scope of the teachings of the claimed invention or embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASAYUKI KAKUTA (foreign patent EP-1701112-A1, hereinafter KAKUTA).
Regarding claim 1, KAKUTA (¶¶ 29-32, 95, and 101-105 and FIGS. 21 and 23) discloses:
A refrigeration cycle apparatus (FIG. 21) comprising:
a first refrigerant circuit (6) including a first refrigerant, a first compressor (51), a first heat exchanger (21), a first refrigerant flow path of a second heat exchanger (13), a first expansion device (4), a third heat exchanger (22), and a first refrigerant flow path of a fourth heat exchanger (60); and
a second refrigerant circuit (14) including a second refrigerant, a second compressor (10), a fifth heat exchanger (11), a second expansion device (12), a second refrigerant flow path of the second heat exchanger (13), and a second refrigerant flow path of the fourth heat exchanger (60),
the flow path of the first refrigerant is through the first refrigerant circuit in order of the first compressor (51), the first heat exchanger (21), the first refrigerant flow path of the second heat exchanger (13), the first expansion device (4), the third heat exchanger (22), and the first refrigerant flow path of the fourth heat exchanger (60), the third heat exchanger being connected directly (see comment below) to the first refrigerant flow path of the fourth heat exchanger,
the flow path of the second refrigerant is through the second refrigerant circuit in order of the second compressor (10), the fifth heat exchanger (11), the second expansion device (12), the second refrigerant flow path of the second heat exchanger (13), and the second refrigerant flow path of the fourth heat exchanger (60),
wherein
the first compressor (2) is an only compressor (FIGS. 1, 3, 6-7, 9-10, and 12-14 and see below) in the first refrigerant circuit,
the first refrigerant that flows into the first refrigerant flow path of the second heat exchanger (13) is cooled with the second refrigerant that flows into the second refrigerant flow path of the second heat exchanger (13), and
the first refrigerant that flows from the third heat exchanger (22) directly (see comment below) into the first refrigerant flow path of the fourth heat exchanger (60) is cooled with the second refrigerant that flows into the second refrigerant flow path of the fourth heat exchanger (60).
Regarding the phrase that the third heat exchanger being connected directly to the first refrigerant flow path of the fourth heat exchanger; because the first refrigerant flow path of the fourth heat exchanger is part of refrigerant circuit (6), KAKUTA discloses this phrase.
Regarding the phrase that the first compressor is an only compressor in the first refrigerant circuit, KAKUTA (FIGS. 1, 3, 6-7, 9-10, and 12-14) has numerous embodiments where the first compressor is an only compressor in the first refrigerant circuit, and thus it would be obvious to one skilled in the art to use a single compressor on the KAKUTA (FIG. 21) first refrigerant circuit and retain fourth heat exchanger (60) to transfer more heat between second refrigerant circuit (14).


Regarding claim 8, KAKUTA (FIG. 21) discloses:
a bypass (6B) configured to bypass the fourth heat exchanger (60), the bypass being provided at the first refrigerant circuit and connected to a refrigerant pipe (see refrigerant circuit 6) at an inlet side of the fourth heat exchanger (60) and a refrigerant pipe (see refrigerant circuit 6) at an outlet side of the fourth heat exchanger (60); and
a first flow-path control valve (¶¶ 82-84, ref. 52) provided at a flow path between the third heat exchanger (22) and the first refrigerant flow path of the fourth heat exchanger in the first refrigerant circuit, the bypass being connected with the first flow-path control valve, wherein
the first flow-path control valve includes a valve inlet connected to the third heat exchanger, a first valve outlet connected to the first refrigerant flow path of the fourth heat exchanger, and a second valve outlet connected to the bypass, and
the first flow-path control valve is selectively switchable between a first valve flow path through which the first refrigerant flows from the valve inlet to the first valve outlet and a second valve flow path through which the first refrigerant flows from the valve inlet to the second valve outlet.

Regarding claim 18, KAKUTA (¶ 39) recites that the “capacity of the cooling cycle in which the second coolant is used is approximately from one-tenth to one-fifth of the first-coolant cooling cycle” thus disclosing:
wherein a cooling capacity of the second refrigerant circuit is less than a cooling capacity of the first refrigerant circuit.

Regarding claim 19, KAKUTA (¶¶ 16-17 and FIG. 21) discloses a heat exchanging controller 16 that controls coolant cooler 15 and second refrigerant circuit 14 (second cooling pipes), as controller 16, coolant cooler 15, and second refrigerant circuit 14 are not in fluid contact with the first refrigerant circuit 6 (coolant pipes), controller 16 can turn coolant cooler 15 and every component of second refrigerant circuit 14 on or off without turning first refrigerant circuit 6 off. As such, regarding limitations drawn to:
wherein the refrigeration cycle apparatus is configured to operate in a state where an evaporating temperature (FIG. 21) or a low pressure in the second refrigerant circuit is higher than an evaporating temperature or a low pressure in the first refrigerant circuit.
The "manner of operating the device does not differentiate apparatus from the prior art" and “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art. 


Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 1 above, and further in view of SHIGEO AOYAMA (foreign patent EP-2594867-A2, hereinafter AOYAMA).
Regarding claim 2, KAKUTA may not explicitly disclose: wherein the fourth heat exchanger is configured to pass the first refrigerant in the first refrigerant flow path of the fourth heat exchanger in a direction opposite to a direction in which the second refrigerant passes through the second refrigerant flow path of the fourth heat exchanger.
Regarding claim 2, AOYAMA (¶¶ 18-26 and FIG. 1) teaches multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers which teach:
wherein
a fourth heat exchanger (22) is configured to pass a first refrigerant in a first refrigerant flow path of the fourth heat exchanger (3) in a direction opposite to a direction in which a second refrigerant passes through the second refrigerant flow path of the fourth heat exchanger.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KAKUTA with the teachings of AOYAMA to include multiple heat exchangers and refrigeration circuits with opposing flow directions to improve refrigeration cycle efficiency and minimize size weight and power demands of the various refrigerant circuits and heat exchangers.

Regarding claims 3 and 4, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat. However, KAKUTA may not explicitly teach the pressure sensor being located to detect a pressure on a low-pressure side of the second compressor; a first outlet-temperature sensor configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; and a controller configured to control the second refrigerant circuit based on the pressure detected by a pressure sensor and the outlet temperature detected by a first outlet-temperature sensor, more specifically the controller using the outputs of the pressure and temperature sensors to determine a degree a superheat in the second refrigerant circuit.
AOYAMA (¶¶ 11, 33-35, and 47, particularly ¶ 47: Col. 17, lines 3-8) teaches a refrigeration cycle apparatus having a sensor (62) on a second refrigerant circuit (3) located (FIG. 1) to detect a pressure on a low-pressure side of compressor (31), wherein the sensor measures superheat (61, 62) and utilizes this superheat via a controller (4) to control the second refrigerant circuit (3). AOYAMA does this for controlling the temperature of the refrigeration cycle apparatus hot water heater (¶¶ 33-34 and 47).
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to incorporate KAKUTA with the teachings of AOYAMA to modify the second circuit to include a superheat sensor located at the low-pressure side of the second compressor and outlet temperature of the fourth heat exchanger and corresponding control functions on the controller. Doing so would allow for the control of the temperature of the refrigeration cycle.


Regarding claims 5 and 6, KAKUTA teaches utilizing pressure and temperature sensors (FIG. 10; P1, P2, T1, T2) to be utilized by a controller (16) for determining drying-ratio (¶¶ 47-54), which is related to superheat.
However, KAKUTA may not explicitly teach an evaporating temperature sensor configured to detect an evaporating temperature in the second refrigerant circuit; -4-Attorney Docket No. 129A_746_TN a first outlet-temperature sensor configured to detect an outlet temperature of the fourth refrigerant flow path of the fourth heat exchanger; a controller configured to control the second refrigerant circuit based on the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor; wherein the controller is configured to calculate a degree of superheat in the second refrigerant circuit based on a difference between the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
Regarding claim 5, AOYAMA (¶¶ 6-8, 11, 14, 18-26, 28-30, 33-35, and 47, particularly ¶ 47: Col. 7, lines 8-18) teaches a refrigeration cycle apparatus having
an evaporating temperature sensor (53) configured to detect an evaporating temperature in the second refrigerant circuit (3); -4-Attorney Docket No. 129A_746_TN
a first outlet-temperature sensor (62) configured to detect an outlet temperature of the second refrigerant flow path of the fourth heat exchanger;
a controller (4) configured to control the second refrigerant circuit (3) based on the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
Regarding claim 6, AOYAMA (¶¶ 6-8, 11, 14, 18-26, 28-30, 33-35, and 47, particularly ¶ 47: Col. 7, lines 8-18) teaches a refrigeration cycle apparatus having
wherein the controller is configured to calculate a degree of superheat in the second refrigerant circuit based on a difference (¶ 47: Col. 7, lines 8-18)between the evaporating temperature detected by the evaporating temperature sensor and the outlet temperature detected by the first outlet-temperature sensor.
AOYAMA (¶¶ 33-34 and 47) measures and calculates the superheat to control the temperature of the refrigeration cycle apparatus hot water heater. AOYAMA (¶ 47: Col. 7, lines 3-18) teaches pressure and temperature sensor interchangeability and rearrangement of pressure and/or temperature sensors as needed for the calculation of superheat and control of the refrigeration cycle improve the energy-saving performance and tailor the system.
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of AOYAMA to incorporate temperature and superheat sensors that adjust the refrigeration cycle system to improve operation based on the superheat to control the temperature of the refrigeration cycle apparatus and enhance the energy-saving performance of the refrigeration circuits.

Regarding claim 7, with respect to the rejections of claims 3 and 4 above KAKUTA was modified by AOYAMA above to include all control functions necessary to control the second refrigeration circuit based on the determined superheat. As set forth in AOYAMA (¶¶ 30-46 and FIG. 4) to control the second refrigeration circuit, AOYAMA (¶¶ 30, 35-36, 40, and 45-46) includes the opening and closing of the expansion device (33) found on the second refrigeration circuit (3). As such, the combination of KAKUTA and AOYAMA teaches the elements required of claim 7. Furthermore, because superheat can only be a positive value the combination of KAKUTA and AOYAMA above necessarily discloses a superheat calculation value greater than or equal to zero.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAKUTA as applied to claim 8 above, and further in view of NIKOLA TESLA (US-1329559-A, hereinafter TESLA).
Regarding claim 9, KAKUTA (FIGS. 17, 21, 23, and 25) discloses:
wherein
the first refrigerant circuit includes a second flow-path control valve (52) provided at the bypass, and
the second flow-path control valve is … a flow path between the first refrigerant flow path of the fourth heat exchanger and a refrigerant suction port of the first compressor (51) from flowing into the bypass.
KAKUTA may not explicitly disclose that the second flow-path control valve is configured to prevent the first refrigerant flowing in a flow path between the second refrigerant flow path of the fourth heat exchanger.
Regarding claim 9, TESLA (pg. 1, Right column, line 47 to Left column, line 62) teaches a valvular conduit or a check valve. TESLA employs the check valve to offer “virtually no resistance to the passage of the fluid in one direction” and to “constitute an almost impassable barrier to its flow in the opposite” direction.
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify KAKUTA with the teachings of TESLA to employ a check valve for the KAKUTA control valve to allow fluid to flow in one direction but not the other.


Response to Arguments
Applicant's arguments, see pages 19-25 filed May 28, 2021 have been fully considered but they are not persuasive, because the mere absence of additional structures does not exclude additional structures (e.g. a valve, compressor, sensor, among others), see MPEP 2173.05(i)(¶ 3).

Regarding Applicant’s Arguments (pg. 20) that the phrase “the first refrigerant flows directly from the third heat exchanger into the first flow path of the fourth heat exchanger” limits the claim is not persuasive because as stated above the KAKUTA first refrigerant flow path of the fourth heat exchanger is part of the KAKUTA refrigerant circuit.

Regarding Applicant’s Arguments (pg. 21) that the cited art does not teach a single compressor on the first refrigeration circuit is not persuasive because as stated above, KAKUTA (FIGS. 1, 3, 6-7, 9-10, and 12-14) has numerous embodiments where the first compressor is an only compressor in the first refrigerant circuit, and thus it would be obvious to one skilled in the art to use a single compressor on the KAKUTA (FIG. 21) first refrigerant circuit and retain fourth heat exchanger (60) to transfer more heat between second refrigerant circuit (14). In other words, KAKUTA teaches various embodiments (FIGS. 1, 3, 6-7, 9-10, and 12-14) with a single compressor on the first refrigeration circuit and KAKUTA (¶ 95) discloses that Embodiment 13 (FIG. 21) is related to Embodiment 2 (FIG. 6) which has a single compressor on the first refrigeration circuit, informing one skilled in the art that a single compressor on the first refrigeration circuit is within the scope of Embodiment 13.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763